Exhibit 10.3
November 12, 2010
Norman R. Robertson
179 Main Street
Groton, MA 01450
Dear Bud:
The purpose of this letter is to confirm that your employment with Progress
Software Corporation (“Progress” or the “Company”) will terminate on May 13,
2011 (the “Termination Date”). As discussed with you, the Company would like you
to continue in your current role as Senior Vice President, Finance &
Administration and Chief Financial Officer on a full-time basis until November
15, 2010, which is the date on which the new Chief Financial Officer is expected
to commence employment. Furthermore, even after such date, the Company would
like you to assist in the completion of certain tasks, projects or other
business transition items during the period commencing on November 15, 2010 (the
“Transition Commencement Date”) and ending on the Termination Date (the
“Transition Period”).
1. Transition Period Arrangements
On the Transition Commencement Date, the following terms will apply to your
employment with the Company—

(a)   You will remain employed with the Company until the Termination Date.  
(b)   Your title will be Senior Advisor, Finance and Administration and you will
continue to report to me. In this position, you will not be an officer of the
Company.   (c)   Until December 31, 2010, you will be employed with the Company
on a full-time basis. Your base salary and benefits will remain unchanged during
such period and you will continue to accrue vacation and floating holiday time
as a full-time employee pursuant to the terms of the Company’s Vacation and
Holidays Policy.   (d)   You will receive your bonus for the first half of the
fiscal year ended November 30, 2010 (i.e., for the period from December 1, 2009
until May 31, 2010) pursuant to the Company’s Executive and Key Contributor
Bonus Program when such bonuses are paid in January/February 2011.   (e)   You
will remain eligible to receive your bonus for the second half of the fiscal
year ended November 30, 2010 pursuant to the Company’s Executive and Key
Contributor Bonus Program, such payment, if any, to be made in accordance with
the terms of, and at the time provided in, the Program.   (f)   From January 1,
2011 until the Termination Date (the “Part-Time Transition Period”), you will be
employed with the Company on a part-time basis. The

 



--------------------------------------------------------------------------------



 



    Company will expect you to commit a minimum of one full day per week
performing your job duties. During the Part-Time Transition Period, your
annualized base salary will be $64,000.00, to be paid pursuant to PSC’s standard
payroll practices, policies and procedures. During the Part-Time Transition
Period, you will play an important role in assisting our new Chief Financial
Officer in critical functions of his position, including preparation of
financial statements, internal financial and accounting information and
analysis, preparation for year-end and quarterly conference calls with
investors, preparation of SEC filings, preparation of earnings releases and
related matters.   (g)   During the Part-Time Transition Period, you will accrue
vacation and floating holiday time on a pro-rata basis, per the Company’s
Vacation and Holidays Policy. You will retain all of your currently accrued
vacation and floating holiday time.   (h)   During the Part-Time Transition
Period, your continued participation in the Company’s benefit plans will be
determined by the specific terms of such plans. For example, you (and your
former spouses) will no longer be eligible to continue to participate in the
Company’s benefit plans providing medical and dental coverage. Instead, you (and
your former spouses) will be eligible to continue medical and dental coverage by
electing COBRA and the Company will pay the COBRA premiums (less the amount you
would have otherwise been required to contribute if you (and your former
spouses) had continued on the Company’s medical and dental plans as an employee
with your current coverage elections). A separate package detailing COBRA will
be mailed to your home shortly after January 1, 2011. It is important to
highlight that, as described in the attached Benefits Information Attachment,
you must complete the COBRA application you will receive from Aetna to continue
your medical and dental coverage beyond your Termination Date. Cindy Swech and
Kristen Jadul will work with you to complete the necessary paperwork to elect
COBRA.   (i)   During the Transition Period, your unvested stock options and
restricted stock units will continue to vest in accordance with the terms and
conditions of such stock options and restricted stock units.   (j)   Although
you will cease to be an officer of the Company on November 15, 2010, your
involvement in critical accounting and financial matters (as described in
paragraph 1(f) above) means that, during the Transition Period, you will
continue to be subject to the trading blackouts and pre-clearance requirements
of the Company’s Insider Trading Policy applicable to Directors and Officers.

2. Employment Termination Benefits
Upon the Termination Date, you will be entitled to the following, subject to the
terms and conditions of this letter:

(a)   Salary: The Company will issue a payment to you on the Termination Date
equal to the total amount of your outstanding wages and unused vacation and
floating holidays accrued through such date, less applicable deductions and
withholdings, in accordance with the Company’s regular payroll practices.

-2-



--------------------------------------------------------------------------------



 



(b)   Medical and Dental Benefits: If you elected COBRA as described in
paragraph 1(h) above in connection with the commencement of the Part-Time
Transition Period, the provision of your (and your former spouses) medical and
dental coverage through COBRA will continue following the Termination Date,
subject to paragraph 3(b) below).   (c)   Outplacement. You will be entitled to
outplacement services, at the Company’s expense, as further described in the
Keystone materials to be provided you on the Termination Date. The Keystone
program for which you qualify is entitled “Career Transition.”   (d)   Expense
Reimbursement: The Company will reimburse you for all actual reasonable and
customary business expenses incurred by you (in the furtherance of Company
business) on or prior to the Termination Date in accordance with the Company’s
regular expense reimbursement policies. In order to qualify for reimbursement,
reimbursement requests for all such expenses must be submitted by June 1, 2011.
  (e)   Laptop and Blackberry. After the Termination Date, you will be entitled
to keep the Company issued laptop (the “Laptop”) and blackberry (the
“Blackberry”) for your personal use. Prior to the Termination Date, the Company
will be permitted to remove from the Laptop and the Blackberry any and all
materials, messages and other information that the Company reasonably and in
good faith determines relate to the business of the Company as well as any
software licensed or owned by the Company and you will cooperate with the
Company with respect to such removal. Following such removal, the Company shall
transfer ownership of the Laptop and the Blackberry to you.   (f)   Mobile
Phone. After the Termination Date, you will be entitled to keep the Company
issued mobile phone (the “Phone”) for your personal use. During the thirty
(30) day period after the Termination Date, the Company will continue to pay the
bills, invoices and other charges relating to the Phone for such period.
However, within thirty (30) days after the Termination Date, you must either
(a) cancel the account associated with the Phone (the “Phone Account”), or
(b) transfer the Phone Account to a personal account (i.e., you may retain the
phone number for personal use) such that the Company no longer has any
responsibility for, or connection with, any bills, invoices or other charges in
connection with the Phone or the Phone Account. If you do not accomplish either
(a) or (b) above within thirty (30) days after the Termination Date, the Company
will cancel the Phone Account.   (g)   Other Benefits: Except as otherwise
expressly stated in this letter or the enclosed Benefits Information Attachment,
all of your benefits as an employee of the Company will terminate as of the
Termination Date. You will be provided with more detailed information concerning
your conversion options with respect to certain benefits under separate cover.

-3-



--------------------------------------------------------------------------------



 



3. Severance Benefits
In addition to the benefits provided in Paragraph 2 of this letter, provided
that you execute the Separation Agreement and Release in the form attached
hereto as Exhibit A (the “SAR”), and return it to me by May 20, 2011, then, in
consideration for such execution and the rights and obligations included in the
SAR, the Company will provide the following additional payments and benefits:

(a)   Salary Continuation. For a period of eighteen (18) months after the
Termination Date (the “Severance Period”), the Company will continue to pay your
Target Compensation in accordance with the Company’s normal payroll practices
and procedures and subject to all applicable deductions and withholdings. Such
severance shall be paid bi-weekly in the amount of $21,923.08, before taxes and
other deductions. Such payment shall commence on the first payroll date after
the Termination Date. Solely for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), each installment payment is
considered a separate payment. For purposes of your severance, the term “Target
Compensation” shall mean the total of all fixed (which for this purpose shall
mean $320,000) and variable (which for this purpose shall mean $250,000) cash
compensation due based upon one hundred percent (100%) attainment of performance
levels.   (b)   Medical and Dental Benefits before July 1, 2012. If you elected
COBRA coverage, the Company will pay the COBRA premiums (less the amount you
would have otherwise been required to contribute for your (and your former
spouses) health benefits if you (and your former spouses) had continued on the
Company’s medical and dental plans with your current coverage elections (the
“Employee COBRA Payment”) until the earlier of (i) July 1, 2012, or (ii) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (the “COBRA
Premium Payment Period”). Although your eligibility for COBRA (as described in
the Benefits Information Attachment) is not contingent on your execution of the
SAR, the Company’s obligation to pay the COBRA premiums in accordance with this
paragraph is contingent upon your execution of the SAR. Note that all cost
allocations and calculations required by this paragraph will be made in
accordance with the American Recovery and Reinvestment Act of 2009.   (c)  
Medical and Dental Benefits after July 1, 2012. After July 1, 2012, you (and
your former spouses) will no longer be eligible (under Federal law) for COBRA
coverage. From and after July 1, 2012 until November 12, 2012 (i.e., the date
that is eighteen months after your Termination Date), provided that you are not
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment on or prior to that date, the Company
will reimburse you for the cost of health insurance coverage you obtain (for
yourself and your former spouses) during such period in an amount equal to the
percentage of COBRA Premiums paid by the Company during the COBRA Premium
Payment Period.

-4-



--------------------------------------------------------------------------------



 



(d)   FY11 Bonus. You will remain eligible to receive a pro-rata portion (based
on the number of days employed with the Company during FY11) of your bonus for
the fiscal year ended November 30, 2011 pursuant to the Company’s Executive and
Key Contributor Bonus Program (the “FY11 Program”), such payment, if any, to be
prorated between full-time employment and part-time employment, and otherwise
made in accordance with the terms of, and at the time provided in, the FY11
Program.   (e)   Stock Options. All unvested stock options held by you which
were granted prior to the Termination Date under the Company’s stock option
plans which would otherwise vest and become fully exercisable during the one
year period following the Termination Date shall instead accelerate and become
fully exercisable as of the Termination Date. The vesting of all other
outstanding stock options shall cease immediately as of the Termination Date.
Unvested options will be cancelled on the Termination Date. Vested options must
be exercised on or before February 13, 2012. Vested but unexercised options will
be cancelled on February 13, 2012.   (f)   Restricted Stock Units. All shares of
restricted equity held by you which were granted prior to the Termination Date
under the Company’s stock option plans which would otherwise become
nonforfeitable and not subject to any restrictions during the one year period
following the Termination Date shall instead become nonforfeitable and not
subject to any restrictions as of the Termination Date.

4. Employee Retention and Motivation Agreement
You are a party to an Employee Retention and Motivation Agreement (the “ERMA”),
which provides severance and other benefits to you in the event of a Change in
Control (as defined in the ERMA) of the Company. In the event that a Change in
Control of the Company occurs on or prior to May 13, 2011, the ERMA shall be
applicable to your termination of employment on the Termination Date and any and
all post-termination severance benefits to be paid to you upon such termination
of employment shall be governed by the terms and conditions of the ERMA and not
by Paragraph 3 of this letter; provided, however, that Paragraph 2 of this
letter shall continue to apply to your termination of employment and, subject to
your execution of the SAR, the following additional terms shall apply:

(a)   The number of months of severance provided pursuant to Section 3(a)(i) of
the ERMA shall be increased by three (3) months, so that the total number of
months of severance is eighteen (18) months, with such additional three months
of severance being paid in accordance with the Company’s normal payroll
practices and procedures and subject to all applicable deductions and
withholdings. Such payment shall commence on the first payroll date after the
Termination Date.   (b)   The number of months of benefits (medical, dental,
vision and life insurance) provided pursuant to Section 3(a)(i) of the ERMA
shall be increased by three (3) months, so that the total number of months of
benefits is eighteen (18) months.   (c)   If the outstanding stock options and
shares of restricted equity held by you under the Company’s stock option plans
on the date of the Change of Control are

-5-



--------------------------------------------------------------------------------



 



    continued by the Company or assumed by its successor entity, then the
acceleration provisions of subparagraphs (e) and (f) of Paragraph 3 shall apply.
  (d)   You will have the right to exercise vested options until February 13,
2012. Vested but unexercised options will be cancelled on February 13, 2012.

For clarification purposes, to the extent that a Change in Control of the
Company does not occur on or prior to May 13, 2011, then the ERMA shall not
apply to your termination of employment on the Termination Date.
Except as described above, nothing in this new employment arrangement shall
serve to modify — and you shall still be bound by — the terms of the Employee
Proprietary Information and Confidentiality Agreement between you and the
Company, dated December 30, 2002 (the “EPICA”).
The terms set forth in this letter, the SAR, the enclosed Benefits Information
Attachment and the ERMA, to the extent applicable, represent the entire
consideration being offered to you in connection with the termination of your
employment with the Company.
Please acknowledge your acceptance of these terms by signing in the space below.
Sincerely,

          /s/ Richard D. Reidy       Richard D. Reidy     

ACKNOWLEDGED AND AGREED TO:

     
/s/ Norman R. Robertson
  November 12, 2010
 
Norman R. Robertson
   Date

-6-